DETAILED ACTION

Applicant’s amendment and response received on 7/12/22 has been entered. Claims 4-9, 11-18, 22-26, 31-36, 38-44, and 49-55 are canceled, and new claim 58 has been added. Claims 1-3, 10, 19-21, 27-30, 37, 45-48, and 56-58 are currently pending and under examination in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.
Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 7/12/22 is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement has been considered by the examiner and an initialed and signed copy of the 1449 is attached to this action. 

Claim Rejections - 35 USC § 112


The rejection of claim 46 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness is withdrawn in view of applicant’s amendments to the claim.

The rejection of claims 29-30, 37, and 45-48 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for indefiniteness regarding recitation of the limitation that the expression cassette comprises  “a coding region for immune response”, is withdrawn in view of applicant’s amendments to the claims which delete this limitation. 

The rejection of claims 29-30, 37, and 45-48 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for failing to comply with the written description requirement, is withdrawn in view of applicant’s amendments to the claims.  

The rejection of claim 45 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement, is maintained. Applicant’s arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below.
The applicant argues that the specification teaches the overexpression of IGF2 “preferably” in the striatum and cortex, but that this overexpression of IGF2 does not have to be exclusively in neurons. The applicant states that the specification teaches the use of ubiquitous promoters that can express the transgene across all tissues including neurons, and that therefore the skilled artisan would understand that any promoters that allows expression of IGF2 in neuronal tissue can be used in the instant invention. 
In response, the grounds for non-enablement are related to the actual language recited in applicant’s claim 45. As set forth in the rejection of record, claim 45 recites, “ [a] polynucleotide, according to claim 29, wherein the polynucleotide of interest is specific for cells in the cortex and in the striatum” (emphasis added be examiner). Claim 29 limits the polynucleotide of interest to one that encodes IGF2 or IGF2-HA. However, neither the specification nor the prior art teaches that a polynucleotide encoding IGF2 or IGF2-HA, or the IGF2 or IGF2-HA polypeptide itself shows any activity which is specific for cells in the cortex and/or striatum. While applicant is correct that a nucleotide can be overexpressed in neurons using promoters such as a ubiquitous promoter, this is not what is claimed in claim 46. Claim 46 states that the polynucleotide is “specific for” cells in the cortex and striatum. Applicant’s arguments do not overcome this grounds for rejection because the disclosure of a polynucleotide being capable of being expressed in neurons is not the same as the disclosure of being “specific for” cells in the cortex and striatum. 
The phrase “specific for” has been given its ordinary and customary meaning. "[T]he ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date of the patent application." Phillips v. AWH Corp.,415 F.3d 1303, 1313, 75 USPQ2d 1321, 1326 (Fed. Cir. 2005) (en banc); Sunrace Roots Enter. Co. v. SRAM Corp., 336 F.3d 1298, 1302, 67 USPQ2d 1438, 1441 (Fed. Cir. 2003); Brookhill-Wilk 1, LLC v. Intuitive Surgical, Inc., 334 F.3d 1294, 1298 67 USPQ2d 1132, 1136 (Fed. Cir. 2003) ("In the absence of an express intent to impart a novel meaning to the claim terms, the words are presumed to take on the ordinary and customary meanings attributed to them by those of ordinary skill in the art."). See MPEP 2111.01. The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. MPEP 2111.01. The specification does not provide a definition for “specific” or “specific for”, and does not contain a disclaimer or disavowal regarding the meaning of this term. Thus, the phrase “specific for” has been interpreted based on its ordinary and customary meaning which is widely understood to designate a particular species or functional effect. In this instance, the polynucleotide is recited to a “specific for” cells within certain discrete parts of the brain. However, as discussed in detail in the rejection of record, the specification does not disclose any polynucleotide encoding IGF2 or IGF2-HA which specifically targets any types of cells in the cortex or striatum. The specification teaches obtaining expression of IGF2 in neurons in the cortex and/or striatum by using administration methods capable of delivering the AAV encoding IGF2 or IGF2-HA across the blood brain barrier, such as intranasal administration or direct stereotactic injection of the AAV to the cortex/striatum. The specification also teaches the use of promoters capable of expressing the encoded IGF2 or IGF2-HA in neurons. However, it is noted that the promoters disclosed in the specification, CAG, CMV, b-globin, EF1-alpha, and PGF, are not cortex and/or striatum specific promoters, nor are they neuron specific promoters as these promoters are active in non-neuronal cells. Thus, the specification neither explicitly nor implicitly teaches that the polynucleotide encoding IGF2 itself or the IGF2 polypeptide itself is specific for cells in the cortex or striatum. 
	The rejection of record also provided a discussion of the state of the art at the time of filing. As set forth the rejection of record, the prior art teaches that IGF2 activity is not limited to cells present in the cortex or striatum. The closest prior art, represented by Pascual-Lucas et al. and Allodi et al., teaches that IGF2 has activity in neurons outside of the cortex or striatum (Pascual-Lucas et al. (2014) EMBO Mol. Med., Vol. 6(10), 1246-1262, and Allodi et al. (May 16, 2016) Scientific Reports, Vol. 6:25960/doi:10.1038/srep25960, page 1-14). Pascual-Lucas et al. teaches that IGF2 affects neurons in the hippocampus, and Allodi et al. teaches that IGF2 affects motor neurons in the CNS (Pascual-Lucas et al., page 1246, and Allodi et al., pages 4 and 12). Thus, the prior art clearly demonstrates that the activity of IGF2 is not specific to cells in the cortex or striatum.
	Therefore, it is maintained that in view of the nature of IGF2 activity, which is art recognized as not being limited to cells in the cortex or striatum of the brain, the lack of guidance in the specification for any newly discovered activity of any polynucleotide encoding IGF2 or the IGF2 polypeptide itself which is limited to cells in the cortex or striatum, and the breadth of the claims, the skilled artisan at the time of filing would have considered making or using a polynucleotide encoding IGF2 or IGF2-HA “specific for” cells in the cortex and striatum as both unpredictable and requiring undue experimentation. 

Claim 58 is newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
New claim 58 recites a plasmid according to claim 46, wherein the plasmid is one of those deposited at an international agent of biological deposit, Chilean Collection of Microbial Genetic Resources (CChRGM), having deposit numbers RGM2335 and RGM2336. Claim 46 recites a plasmid comprising the sequences of an AAV vector, an expression cassette flanked by the ITRs of the AAV, wherein the expression cassette comprises a promoter and a polynucleotide of interest that encodes IGF2 or IGF2-HA. 
It is apparent that a plasmids having deposit number RGM2335 and RGM2336 are both essential to the claimed composition, and thus are required to make and use the claimed invention. As required elements, each of these plasmids must be known and readily available to the public or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public. If it is not so obtainable or available, the enablement requirements of 35 U.S.C. § 112, first paragraph, may be satisfied by a deposit of each of the strains set forth above provided that the deposit meets all of the requirements set forth in 37 CFR 1.802 and 1.808. See MPEP 2404.01. 
	The specification does not provide a repeatable method for obtaining each of the plasmids corresponding to these claimed deposit numbers as the specification does not provide a specific description of the exact elements present in the base plasmid used to construct each of these plasmids, or each of the additional elements added, such that the exact plasmid structure of each deposited plasmid can be constructed from readily available base materials.  
While the specification discloses that two different plasmids have been deposited with the Chilean Collection of Microbial Genetic Resources (CChRGM) and provides deposit numbers for each plasmid which are recited in the instant claims, it is not apparent if each of these claimed plasmids is readily available to the public. Applicant’s deposit statements in the specification in paragraphs 20, 21, and 25 do not indicate the extent of public availability. 
The MPEP 2404.01 states that: “A mere reference to a deposit of biological material itself does not necessarily mean that the biological material is readily available.”  If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability  to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirements. See 37 CFR 1.808. 

Claim Objections
The objection to the specification under 37 CFR 1.75(d)(1) as failing to provide proper antecedent basis for the claimed subject matter in claims 29 and 46 is withdrawn in view of applicant’s amendments to these claims. 

Claim Rejections - 35 USC § 102


The rejection of claims 1, 3, 19-20, and 27-28 under 35 U.S.C. 102(a)(1) as being anticipated by Pascual-Lucas et al. (2014) EMBO Mol. Med., Vol. 6(10), 1246-1262, is maintained. 
The applicant has traversed the rejection with a single sentence stating that Pascual-Lucas et al. does not teach each and every limitation of these claims. The applicant does not point out any limitation recited in claims 1, 3, 19-20, or 27-28 which is allegedly not taught by Pascual-Lucas.
Applicant’s argument is not found persuasive. As set forth in the rejection of record, Pascual-Lucas et al. teaches a virus which is rAAV8 comprising a nucleotide sequence encoding IGF-2 under transcriptional control of the human elongation factor-1 alpha promoter (referred to in claim 3 as eIFalpha), a pharmaceutical composition comprising the virus for injection into a subject, and methods of infecting neurons in vivo by stereotactic injection of the virus into the hippocampus for the treatment of memory and synaptic deficits associated with Alzheimer’s Disease (Pascual-Lucas et al. pages 1246, and 1257-1258). Thus, it is maintained that Pascual-Lucas et al. does in fact teach each and every limitation recited in the instant claims, and therefore anticipates the instant invention as claimed. 

The rejection of claims 1-3, 19-21, 27, 29-30, 46-48, and 57 under 35 U.S.C. 102(a)(1) as being anticipated by Allodi et al. (May 16, 2016) Scientific Reports, Vol. 6:25960/doi: 10.1038/srep25960, page 1-14, is maintained.
The applicant has traversed the rejection with a single sentence stating that Allodi et al. does not teach each and every limitation of these claims. The applicant does not point out any limitation recited in claims 1-3, 19-21, 27, 29-30, 46-48, and 57 which is allegedly not taught by Allodi et al.
Applicant’s argument is not found persuasive. As set forth in the rejection of record, Allodi et al. teaches an AAV virus vector encoding human IGF-2 under transcriptional control of the CBA promoter, flanked by two AAV2 inverted terminal repeats, and production of pseudotyped AAV2/9 by transient transfection of cells with the AAV2-ITR-based CBA vector, a plasmid encoding AAV Rep2Cap9, and a helper plasmid (Allodi et al., pages 10-11). Allodi et al. also teaches a pharmaceutical composition comprising a dosage of  11X10-11 AAV particles and treatment of ALS associated symptoms in SOD1-G93A mice by transducing motor neurons in vivo (Allodi et al., pages 4 and 12). Thus, it is maintained that Allodi et al. does in fact teach each and every limitation recited in the instant claims, and therefore anticipates the instant invention as claimed. 

Claim Rejections - 35 USC § 103

The rejection of claims 1-3, 19-21, 27, 29-30, 46-48, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Allodi et al. (May 16, 2016) Scientific Reports, Vol. 6:25960/ doi:10.1038/srep25960, page 1-14, in view Salegio et al. (2010) Human Gene Therapy, Vol. 21, 1093-1103, is maintained. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below.
The applicant addresses all of the 103 rejection together and argues that none of Allodi et al., Pascual-Lucas et al., Salegio et al., Choi et al., or Ishii et al. disclose or suggest an AAV for overexpressing IGF-2 in the brain of a subject for the improvement of psychiatric, behavioral, and motor symptoms, particularly those associated with Huntington’s Disease (HD). Please note that as the instant rejection only relies on Allodi et al. and Salegio et al., only applicant’s arguments concerning the teachings of these references is relevant to this specific rejection. The applicant further states that the specification shows unexpected results in the ameliorating symptoms associated  with HD through overexpression of IGF-2 in in vitro and in vivo models. 
In response, the rejected claims are not drawn to methods of treating or ameliorating symptoms associated with HD. Applicant is therefore presenting arguments regarding limitations which are not present in the claims as written. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Instant claims 1-3, 19-21, 29-30, 46-47, and 57, are product claims drawn to a product which is an AAV- claims 1-3, 19, 47, and 57, a pharmaceutical composition comprising the AAV-claims 20-21, a polynucleotide- claims 29-30, or a plasmid- claim 46. None of these product claims are drawn to methods of treating HD, and further, none of these product claims recite any intended use for the product, or recite any particular functional properties of the products other than the recitation in claim 19 that the polynucleotide of interest acts on neuronal cells. It is also noted that any intended use of the claimed products must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As such, applicant’s arguments are not found persuasive in overcoming the rejection as applied to product claims 1-3, 19-21, 29-30, 46-47, and 57.
In regards to claims 27 and 48, these claims are method claim. However, claim 27 is drawn to a method of therapeutic treatment with an AAV comprising contacting nerve cells with the virus of claim 1 and expressing the virus in the nerve cells; and claim 48 is drawn to a method of obtaining an AAV comprising providing a cell with the polynucleotide of claim 29, with AAV Cap and Rep proteins and other proteins on which AAV depends for its replication, maintaining the cells for assembly of the AAV, and purifying the AAV. Claim 48 does not read on a treatment method for any disease including HD. Claim 29 broadly reads on the therapeutic treatment of nerve cells for any purpose, including the treatment of any disease or condition. Neither method recites the treatment of amelioration of HD. As such, applicant’s arguments are based on limitations not present in these claims. 
The instant rejection was directed to embodiments of the claims in which the polynucleotide of interest is IGF2-HA. The embodiment of these claims where the polynucleotide of interest was IGF2 was addressed under 102 rejections above. Allodi et al. was cited for teaching an AAV vector encoding human IGF-2 under transcriptional control of the CBA promoter, flanked by two AAV2 inverted terminal repeats, and production of pseudotyped AAV2/9 by transient transfection of cells with the AAV2-ITR-based CBA vector, a plasmid encoding AAV Rep2Cap9, and a helper plasmid (Allodi et al., pages 10-11). Allodi et al. also teaches a pharmaceutical composition comprising a dosage of  11X10-11 AAV particles and treatment of ALS associated symptoms in SOD1-G93A mice by transducing motor neurons in vivo (Allodi et al., pages 4 and 12). Note that the treatment of ALS associated symptoms in SOD1-G93A mice by transducing motor neurons in vivo with an AAV vector encoding human IGF-2 is encompassed by the method of treatment of claim 27. 
Allodi et al., while teaching an AAV encoding IGF-2, does not teach to further include an HA epitope tag. Salegio et al. supplements Allodi et al. by teaching AAV2 vector encoding a gene of interest, ASM, which has been modified at the 3’ end by inclusion of a C-terminal HA epitope from viral hemagglutinin in order to facilitate immunodetection of transgene expression in the brain (Salegio et al., page 1094). Salegio et al. teaches that neurons in the brain expressing the transgene can then be detected using anti-HA immunofluorescent antibody staining (Salegio et al., pages 1095 and 1098). Therefore, it is maintained that based on the motivation provided by Salegio et al. to include an HA epitope tag to facilitate immunodetection of transgene expression in the brain and the detailed teaching of Salegio for generating an AAV vector comprising a gene of interest operably linked to an HA tag, it would have been prima facie obvious to the skilled artisan at the time of filing to modify the transgene in the AAV vector taught by Allodi et al. to include an HA epitope tag 3’ to the IGF-2 coding sequence, and to further utilize the IGF2-HA encoding AAV to treat ALS symptoms in nerve cells with a reasonable expectation of success. 

The rejection of claims 10 and 37 under 35 U.S.C. 103 as being unpatentable over Allodi et al. (May 16, 2016) Scientific Reports, Vol. 6:25960/doi:10.1038/srep25960, page 1-14, in view Salegio et al. (2010) Human Gene Therapy, Vol. 21, 1093-1103, as applied to claims 1-3, 19-21, 27, 29-30, 46-48, and 57 above, and further in view of Choi et al. (2014) Molecular Brain, Vol. 7:17,http://www.molecularbrain.com/content/7/1/17, pages 1-10, is maintained.  Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below.
The applicant addresses all of the 103 rejection together and argues that none of Allodi et al., Pascual-Lucas et al., Salegio et al., Choi et al., or Ishii et al. disclose or suggest an AAV for overexpressing IGF-2 in the brain of a subject for the improvement of psychiatric, behavioral, and motor symptoms, particularly those associated with Huntington’s Disease (HD). Please note that as the instant rejection only relies on Allodi et al., Salegio et al., and Choi et al. only applicant’s arguments concerning the teachings of these references is relevant to this specific rejection. The applicant further states that the specification shows unexpected results in the ameliorating symptoms associated  with HD through overexpression of IGF-2 in in vitro and in vivo models. 
In response, the rejected claims are not drawn to methods of treating or ameliorating symptoms associated with HD. Claims 10 and 37 are product claims. Applicant is therefore presenting arguments regarding limitations which are not present in the claims as written. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, neither of these product claims recite any intended use for the product, or recite any particular functional properties of the products. It is also noted that any intended use of the claimed products must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As such, applicant’s arguments are not found persuasive in overcoming the rejection as applied to product claims 10 and 37.

The rejection of claim 56 under 35 U.S.C. 103 as being unpatentable over Pascual-Lucas et al. (2014) EMBO Mol. Med., Vol. 6(10), 1246-1262, in view of WO 97/21449 (June 19, 1997), hereafter referred to as Ishii et al., is maintained. Applicant’s amendments to the claims and arguments have been fully considered but have not been found persuasive in overcoming the rejection for reasons of record as discussed in detail below.
The applicant addresses all of the 103 rejection together and argues that none of Allodi et al., Pascual-Lucas et al., Salegio et al., Choi et al., or Ishii et al. disclose or suggest an AAV for overexpressing IGF-2 in the brain of a subject for the improvement of psychiatric, behavioral, and motor symptoms, particularly those associated with Huntington’s Disease (HD). Please note that as the instant rejection only relies on Pascual-Lucas et al. and Ishii et al., only applicant’s arguments concerning the teachings of these references is relevant to this specific rejection. The applicant further states that the specification shows unexpected results in the ameliorating symptoms associated  with HD through overexpression of IGF-2 in in vitro and in vivo models. The applicant also argues that impermissible hindsight reasoning was used to combine the teachings of the references. In regards to the teachings of Ishii et al., the applicant argues that Ishii et al. does not provide proof that IGF-2 can be used to treat HD and that the experiments disclosed by Ishii et al. were related to Parkinson’s Disease not HD. The applicant cites several references in support of their argument that the 6OHDA used to destroy noradrenergic cells in the brain in the experiments reported by Ishii et al. is a model for PD, not HD, citing Sheline et al., Troncoso-Escuadero et al., and Jellinger et al., and that other compounds not tested by Ishii et al. are used to study HD, citing Ludolph et al. Beal et al., and McLin et al., and Bordelon et al. The applicant also argues that drugs directed to noradrenergic cells have shown good effects in treating PD or Alzheimer’s, but show low effects in treating HD, citing Holland et al. and Beglinger et al.). The applicant concludes that there is therefore no reasonable expectation of success to use the methods of Pascual-Lucas et al. to treat HD. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). It is further noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Also, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Pascual-Lucas et al. teaches an rAAV8 comprising a nucleotide sequence encoding IGF-2 under transcriptional control of the human elongation factor-1 alpha promoter, a pharmaceutical composition comprising the virus for injection into a subject, and methods of infecting neurons in vivo by stereotactic injection of the virus into the hippocampus for the treatment of memory and synaptic deficits associated with Alzheimer’s Disease (Pascual-Lucas et al. pages 1246, and 1257-1258). 
 Pascual-Lucas et al. differs from the invention of claim 56 by not teaching that the IGF-2 expression can be used to treat Huntington’s Disease. Ishii et al. teaches that administration of IGF-2, including delivery of IGF-2 using gene therapy into tissues, can be used to treat a number of neurodegenerative diseases including Alzheimer’s Disease (AD) and Huntington’s Disease (HD) (Ishii et al., pages 8, 13, and 16). Thus, Ishii et al. provides motivation to use delivery IGF-2 using gene therapy for the treatment of HD. The rejection of record therefore found that based on this motivation, it would have been prima facie obvious to the skilled artisan at the time of filing to practice the methods of Pascual-Lucas et al. for administration of an AAV encoding IGF-2 to treat neurodegeneration in HD in a subject with a reasonable expectation of success.
In regards to applicant’s argument that the skilled artisan would not have found a reasonable expectation of success in treating HD with IGF-2 at the time of filing, it is first noted that Jellinger et al. was not cited in the accompanying IDS and has not been provided separately for the examiner’s consideration. Further, Troncoso-Escudero et al. and Holland et al. are post-filing references published in 2020 and 2021 respectively. As such, neither reference can be relied upon to establish the state of the art at the time of filing, circa 2016. Regarding arguments that 6OHDA administration is not a model of HD, the rejection of record never equated this model as such. The rejection cited Ishii et al., a skilled artisan at the time of filing, for teaching that the results obtained following IGF-2 administration to a 6OHDA model of chemically induced neural lesions are relevant to the treatment of Huntington’s Disease. Ishii et al. teaches that continuous administration of IGF-2 in animals with 6OHDA neural injury has a neuroprotective effect on noradrenergic neurons in the brain, particularly in the locus coeruleus, and as such is suitable for the treatment of Huntington’s Disease (Ishii et al., pages 13 and 16). While the prior art cited by applicant shows that other chemical models, such as 3-NPA or quinolinic acid, have been shown to more accurately reflect pathologies associated with Huntington’s, whereas the pathologies associated with 6OHDA are considered to more closely resemble Parkinson’s Disease, Ishii et al. teaches that the specific neuroprotective effects of IGF-2 on neurons in the locus coeruleus is relevant to both Parkinson’s Disease and Huntington’s Disease. None of applicant’s references refute this finding by Ishii et al. or cast doubt on their reported observations or relevance to Huntington’s Disease. Further, as rebuttal evidence, the office cites Zweig et al. (1992) Vol. 49, 152-156 (note that Zweig et al. is provided as rebuttal evidence only and is not considered a primary or secondary reference in the 103 rejection). Zweig et al. teaches that lower locus coeruleus neuronal counts, reduced neuronal areas, and reduced locus coeruleus lengths were associated with advanced Huntington’s disease, and that these pathologic changes are related to certain clinical manifestations of HD including severity of neostriatal impairment, severity of dementia, and severity of motor impairment (Zweig et al., pages 152 and 155-156). Zweig et al. further teaches that neuronal pathology within the LC occurs individuals with advanced HD and needs to be accounted for in models of HD (Zweig et al., pages 155-156). Further, in regards to applicant’s argument that drugs directed to noradrenergic cells which have shown good effects in treating PD or Alzheimer’s, show low effects in treating HD, citing Holland et al. and Beglinger et al., it is noted that Beglinger et al. looked at the effects of an ADHD drug in patients with early HD. Beglinger et al. also witnessed a significant placebo effect on self-reported attention and executive function in their double-blind study. The previous study which administered atomoxetine in Parkinson’s Disease patients and reported improved performance on self-reported executive function was an open-label trial. Thus, due to the significant placebo effect on self-reported attention and executive function demonstrated by Beglinger et al., it is unclear whether any effect on attention or executive function was actually observed in Parkinson’s patients. It is also noted that Holland, referencing Beglinger et al., actually states that the literature of both Huntington’s Disease and Parkinson’s Disease, including Beglinger et al., suggest that premature noradrenergic treatment is likely to be ineffective. Thus, taken as a whole, the publications from the prior art provided by applicant as demonstrating a lack of reasonable expectation of success in applying the methods of Pascual-Lucas to treat HD are not found to be persuasive. Ishii et al. clearly teaches that based on the neuroprotective effects of IGF-2 on neurons in the locus coeruleus that IGF-2 can be used to treat HD. Further, the state of the art at the time of filing, as evidenced by Zweig et al., shows that pathologic changes to neurons in the locus coeruleus were known in the prior art to be related to specific clinical manifestations of advanced HD including severity of neostriatal impairment, severity of dementia, and severity of motor impairment. As such, it is maintained that based on the motivation provided by Ishii et al. to deliver IGF-2 using gene therapy for the treatment of HD, it would have been prima facie obvious to the skilled artisan at the time of filing to practice the methods of Pascual-Lucas et al. for administration of an AAV encoding IGF-2 to treat neurodegeneration in HD in a subject with a reasonable expectation of success.
Finally, in regards to applicant’s allegations of unexpected results, it is first noted that the claims do not recite any of effects argued to be “unexpected” by the applicant. Second, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP 716.01(c). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. MPEP 716.01(c). It is also noted that any evidence of unexpected results must be commensurate in scope with the claimed invention. and that a greater, or greater than additive, effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected MPEP 716.02 (a) and (d). In the instant case, the applicant argues that they observed an unexpected decrease in the levels of huntington aggregates up to 6 months post injection and improvement in motor performance up to 2 months post-injection. Claim 56 broadly recites a method of treating HD with an AAV comprising contacting nerve cells with an AAV comprising an expression cassette comprising a regulatory region specific for neuronal tissue operably linked to a polynucleotide that encodes IGF2 or IGF2-HA. While the method of claim 56 does recite that the method is for treatment of Huntington’s Disease in a subject, the method does not recite any actual step of administering the AAV to the subject to contact the nerve cells and thus reads broadly on any means of delivery of the AAV to any location in the subject. The claimed method also reads on the use of any AAV serotype to target any type of neuron, and the use of any neuron-specific promoter. The specification’s working examples, however, only demonstrate the bilateral injection into the striatum of YAC128 mice of an rAAV2 virus comprising an expression cassette comprising IGF2 under transcriptional control of a ubiquitous CAG promoter. Since the working examples did not use an AAV comprising a neuronal specific promoter as recited in claim 56, they do not correspond to the AAV used in the claimed method. Therefore, as applicant’s evidence for unexpected results utilized a different AAV than claimed in claim 56 and further utilized a very specific method of virus delivery to a specific target region in the brain, the reported “unexpected” results are not considered commensurate in scope with the claimed methods, and are not found persuasive in overcoming the rejection.  

No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/
Primary Examiner, Art Unit 1633